Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 1 of 11




        Exhibit W
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 2 of 11




                                                                     018232
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 3 of 11




                                                                     018233
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 4 of 11




                                                                     018234
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 5 of 11




                                                                     018235
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 6 of 11




                                                                     018236
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 7 of 11




                                                                     018237
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 8 of 11




                                                                     018238
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 9 of 11




                                                                     018239
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 10 of 11




                                                                      018240
Case 1:17-cr-00722-VSB Document 123-23 Filed 02/15/19 Page 11 of 11




                                                                      018241
